DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2A, 2B, and 3 have a grayscale background.  According to MPEP 608.01:
Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.  
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a suit, rank or numerical attribute of the playing card” (lines 14-15) should read “a suit, a rank or a numerical attribute of the playing card”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “a suit, rank or numerical attribute of the playing card” (lines 2-3) should read “a suit, a rank or a numerical attribute of the playing card”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the suit, rank or numerical attribute of the playing card” (lines 3-4) should read “the suit, the rank or the numerical attribute of the playing card”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “a front and a back surface” (line 6) should read “a front surface and a back surface”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “a left and right side” (lines 6-7) should read “a left side and right side”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the left and right sides” (line 9) should read “the left side and the right side”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “a suit, rank or numerical attribute of the playing card” (lines 19-20) should read “a suit, a rank or a numerical attribute of the playing card”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a means for relatively positioning the window” (claim 1) and “a means for securing the shoe relative to the cradle” (claim 2) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner was unable to identify any language to relatively position a window in the specification or securing the shoe relative to the cradle.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-6 inherit this discrepancy by nature of their dependencies.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “the presence” (line 11).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-6 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 5 recites “a suit, rank or numerical attribute of the playing card” (lines 2-3).  Claim 1, upon which claim 5 depends, recites “a suit, rank or numerical attribute of the playing card” (lines 14-15).  Appropriate correction is required.
Claim 7 recites “the presence” (line 16).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenn et al., US 2009/0189346 A1 (hereinafter Krenn).

Regarding Claim 1:  Krenn discloses a device for generating data from a casino table game that uses a deck of playing cards distributed one at a time from a ramp of a shoe, the device comprising: 
a window having a front and a back surface (Krenn, the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111 [0074] and [Fig. 6]); 
a means for relatively positioning the window adjacent to the ramp of the shoe where the playing cards are distributed such that each playing card traverses at least a portion of the front surface of the window (Krenn, the imaging system 200 preferably includes a camera (such as a CMOS camera) 103 is used as the playing card reader and is supported within angled frame support 201; the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111 [0074] and [0006]); 
a camera positioned such that it has a line of sight from the back surface of the window to the playing cards passing over the front surface (Krenn, the imaging system 200 preferably includes a camera (such as a CMOS camera) 103 is used as the playing card reader and is supported within angled frame support 201; the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111  [0074] and [Fig. 6]); 
the camera operatively connected to a processor, the processor operatively connected to a memory (Krenn, once the scanned image is acquired 103' by the CMOS camera, as shown in FIG. 10, the CMOS (complementary metal oxide semiconductor) module reduces the black and white card data to a series of gray scale values 104', wherein the gray scale values are then assigned a binary code; this binary code is transmitted 108' to at least one FPGA/DSP (Field Programmable Gated Arrays/Digital Signal Processors) hardware component, wherein the FPGA/DSP hardware component has associated memory with stored binary codes relative to each of at least one card rank and a suit [0090]); 
wherein the processor is programmed to detect the presence of a playing card when the playing card is in the line of sight of the camera (Krenn, the LED light board 107' provides a constant available green LED light source that is angled at the image window 311 (FIG. 6); as a card 13 (FIG. 5) exits the card receiving area 119 and enters the imaging area, the trigger sensor emitter 113 light source is blocked by the presence of the card 13; in addition, the trigger sensor emitter cover plate 115 ensures the imaging system has a black background necessary for acquiring an accurate card scan; at this point, the sensor emitter 113 is no longer providing a signal to the sensor receiver 109, wherein the presence of the card 13 is blocking signal transmission; the lack of a sensor emitter signal activates/notifies the card trigger sensor receiver 109 that a card is present, wherein the sensor receiver 109 sends a signal to the CMOS Camera 103 [0081]), the processor further programmed to capture at least a first image of the playing card when detected by the processor (Krenn, the electronic control, preferably a microprocessor, which is provided downstream of the sensor, therefore registers the change from covered to uncovered as the playing card 13 passes [0059]), and the processor is programmed to determine at least either a suit, rank or numerical attribute of the playing card (Krenn, the shuffler preferably has a playing card reader that sends signals indicative of at least rank (and also suit and other special markings) of a playing card [0046]).  

Regarding Claim 4:  Krenn further discloses wherein the shoe rests on a table top of the casino table game and the window is located in the table top (Krenn, the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111; as the shuffler 999 pivots and or otherwise moves horizontally, the entire imaging system 200 and the entire structure beneath the game table surface 900 also moves [0074]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krenn in view of Madding et al., US 2014/0091523 A1 (hereinafter Madding).

Regarding Claim 2:  Krenn further discloses the window (Krenn; the top surface of the flat plate 111;  the image window 311  [0087] and [Fig. 14]).
Krenn fails to explicitly disclose 
the means for relatively positioning the window further comprises a cradle, the cradle having a housing, the housing comprising a top housing surface; 
the top housing surface having a means for securing the shoe relative to the cradle.  
Madding teaches 
the means for relatively positioning the window further comprises a cradle, the cradle having a housing (Madding, to secure the card shoe 60 the faceplate insert 110 is installed in the opening 70 of the faceplate 68, with the first end 112 being positioned adjacent of an upper portion of the opening 70 and the second end 114 being position to a lower portion of the front face 66 [0050] and [Fig. 18]), the housing comprising a top housing surface (Madding, the shoe cover 24 can be secured to the body 12 with a locking mechanism (not shown), preventing unwanted access to the playing cards within the card cradle 14 [0033] and [Fig. 2])
the top housing surface having a means for securing the shoe relative to the cradle (Madding, the shoe cover 24 can be secured to the body 12 with a locking mechanism (not shown), preventing unwanted access to the playing cards within the card cradle 14 [0033] and [Fig. 2]).  
Krenn discloses playing card handling devices, such as shufflers, dealing shoes, discard racks and verification systems that are rotatably secured to a gaming table to allow for functional and ergonomic adjustment of the card handling device, without removal from the gaming table (Krenn [Abstract]).  One end of the device, preferably a front end of the device from which playing cards may be removed has a structure that extends through an aperture in the gaming table (Krenn [Abstract]).  Krenn fails to provide detail about the cradle.  
Madding teaches a security apparatus for use on a playing card shoe to prevent the removal of playing cards from the splaying card shoe (Madding [Abstract]).  Playing card shoes generally have an elongated body including a card cradle for supporting a plurality of playing cards (Madding [Abstract]).  The card cradle has an outlet opening adjacent to a front end of the elongated body, through which playing cards can be removed from the playing card shoe (Madding [Abstract]).  A cradle cover is removably attached to the elongated, body, covering the card cradle and playing cards therein (Madding [Abstract]).  A faceplate is removably attach to the outer front, end of the elongated body, and defines a mouth through which playing cards can be drawn from the outlet opening (Madding [Abstract]).  The security apparatus prevents the removal a playing cards from the shoe, where the security apparatus is removably attached to the playing card shoe to block and/or cover the outlet opening (Madding [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the playing card handling devices that are rotatably secured to a gaming table to allow for functional and ergonomic adjustment of the card handling device as disclosed by Krenn with the housing as taught by Madding since the housing of Madden would work equally well with the swivel-mounted card handing device.  

Regarding Claim 3:  Krenn further discloses wherein the camera and the processor are located within the housing (Krenn, FIG. 5 is an expanded view of the card reading shoe's 989 card imaging system 200, and processing components 110 with support structures removed; a camera trigger sensor emitter 113 is positioned in the upper housing of the shoe and above the card gap 130'; a camera trigger sensor receiver 109 is positioned on the bottom of the shoe's lower housing 118 [0078] and [Fig. 5]).  

Regarding Claim 7:  Krenn discloses a device for generating data from a casino table game that uses a deck of playing cards distributed one at a time from a ramp of a shoe, the device comprising: 
a housing having a window, the window having a front and a back surface and a left and right side (Krenn; the top surface of the flat plate 111;  the image window 311  [0087] and [Fig. 14]), the window relatively positioned to the shoe when the shoe is held in place on the top housing surface such that the window is adjacent to the ramp (Krenn, the imaging system 200 preferably includes a camera (such as a CMOS camera) 103 is used as the playing card reader and is supported within angled frame support 201; the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111 [0074] and [0006]), a guide flap on each of the left and right sides of the window, each guide flap extending at least partially above the front surface, the guide flaps encouraging each playing card distributed from the shoe to traverse at least a portion of the front surface of the window (Krenn, the imaging system 200 preferably includes a camera (such as a CMOS camera) 103 is used as the playing card reader and is supported within angled frame support 201; the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111 [0074] and [0006]); 
a camera positioned in the housing such that it has a line of sight from the back surface of the window to the playing cards passing over the front surface (Krenn, the imaging system 200 preferably includes a camera (such as a CMOS camera) 103 is used as the playing card reader and is supported within angled frame support 201; the camera 103 focal plane is aimed through image window 311 (FIG. 6) which exposes at least part of the face of playing cards (not shown) as they are manually slid across the flat plate 111  [0074] and [Fig. 6]); 
the camera operatively connected to a processor (Krenn, once the scanned image is acquired 103' by the CMOS camera, as shown in FIG. 10, the CMOS (complementary metal oxide semiconductor) module reduces the black and white card data to a series of gray scale values 104', wherein the gray scale values are then assigned a binary code; this binary code is transmitted 108' to at least one FPGA/DSP (Field Programmable Gated Arrays/Digital Signal Processors) hardware component, wherein the FPGA/DSP hardware component has associated memory with stored binary codes relative to each of at least one card rank and a suit [0090]), 
the processor operatively connected to a memory (Krenn, binary code is transmitted 108' to at least one FPGA/DSP (Field Programmable Gated Arrays/Digital Signal Processors) hardware component, wherein the FPGA/DSP hardware component has associated memory with stored binary codes relative to each of at least one card rank and a suit [0090]);
wherein the processor is programmed to detect the presence of a playing card when the playing card is in the line of sight of the camera (Krenn, the LED light board 107' provides a constant available green LED light source that is angled at the image window 311 (FIG. 6); as a card 13 (FIG. 5) exits the card receiving area 119 and enters the imaging area, the trigger sensor emitter 113 light source is blocked by the presence of the card 13; in addition, the trigger sensor emitter cover plate 115 ensures the imaging system has a black background necessary for acquiring an accurate card scan; at this point, the sensor emitter 113 is no longer providing a signal to the sensor receiver 109, wherein the presence of the card 13 is blocking signal transmission; the lack of a sensor emitter signal activates/notifies the card trigger sensor receiver 109 that a card is present, wherein the sensor receiver 109 sends a signal to the CMOS Camera 103 [0081]), the processor further programmed to capture at least a first image of the playing card when detected by the processor (Krenn, once a card image is captured and processed by the shoe's imaging system 200, the card information is sent to the card delivery shoe main processor 110 [0079]), and the processor is programmed to determine at least either a suit, rank or numerical attribute of the playing card (Krenn, the shuffler preferably has a playing card reader that sends signals indicative of at least rank (and also suit and other special markings) of a playing card [0046]).
Krenn fails to explicitly disclose 
a housing having at least a top housing surface, the top housing surface being flat and at least as long and wide as the shoe, the top housing surface having at least two members extending above the top housing surface that hold the shoe in place.
Madding teaches 
a housing having at least a top housing surface, the top housing surface being flat and at least as long and wide as the shoe, the top housing surface having at least two members extending above the top housing surface that hold the shoe in place (Madding, the shoe cover 24 can be secured to the body 12 with a locking mechanism (not shown), preventing unwanted access to the playing cards within the card cradle 14 [0033] and [Fig. 2]).   
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the playing card handling devices that are rotatably secured to a gaming table to allow for functional and ergonomic adjustment of the card handling device as disclosed by Krenn with the housing as taught by Madding since the housing of Madden would work equally well with the swivel-mounted card handing device.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krenn in view of Hill, US 6,039,650 (hereinafter Hill).

Regarding Claim 5:  Krenn discloses the invention as recited above.  Krenn fails to explicitly disclose wherein the processor utilizes a neural network to evaluate the at least first image of the playing card and determine at least either a suit, rank or numerical attribute of the playing card.
Hill teaches wherein the processor utilizes a neural network to evaluate the at least first image of the playing card and determine at least either a suit, rank or numerical attribute of the playing card (Hill, a feed forward neural-network which is trained using error back-propagation to recognize all possible card suits and card values sensed by the scanner [Abstract]). 
Krenn discloses playing card handling devices, such as shufflers, dealing shoes, discard racks and verification systems that are rotatably secured to a gaming table to allow for functional and ergonomic adjustment of the card handling device, without removal from the gaming table (Krenn [Abstract]).  One end of the device, preferably a front end of the device from which playing cards may be removed has a structure that extends through an aperture in the gaming table (Krenn [Abstract]).  Krenn disclose wherein the FPGA/DSP hardware correlates the new binary code with stored binary codes and determines the rank and suit of the card (Krenn [0090]).  
Hill teaches a playing card dispensing shoe apparatus, system and method wherein the shoe has a card scanner which scans the indicia on a playing card as the card moves along and out of a chute of the shoe by operation of the dealer (Hill [Abstract]).  The scanner comprises an optical-sensor used in combination with a neural network which is trained using error back-propagation to recognize the card suits and card values of the playing cards as they are moved past the scanner (Hill [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the rank and suit determination as disclosed by Krenn with the neural network which is trained using error back-propagation to recognize the card suits and card values of the playing cards as they are moved past the scanner as taught by Madding since both methods of card and suit recognition would work equally well.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krenn, in view of Hill, and further in view of Taft, WO 2015/051312 A1 (hereinafter Taft).

Regarding Claim 6:  Krenn discloses the invention as recited above.  Krenn fails to explicitly disclose wherein the processor captures a plurality of images of the same playing card as it traverses the front surface and wherein for at least two of the images of the same playing card the processor determines at least either the suit, rank or numerical attribute of the playing card associated with the at least two images.  
Taft teaches the processor captures a plurality of images of the same playing card as it traverses the front surface and wherein for at least two of the images of the same playing card the processor determines at least either the suit, rank or numerical attribute of the playing card associated with the at least two images (Taft, the playing cards are then illuminated by high speed pulses via the light emitter 315, in sequence, with the wavelengths from 350 nanometers to 1 100 nanometers in 10 separate illuminations; this process takes approximately 1/1000 of a second [pp. 9-10]).  
Krenn discloses playing card handling devices, such as shufflers, dealing shoes, discard racks and verification systems that are rotatably secured to a gaming table to allow for functional and ergonomic adjustment of the card handling device, without removal from the gaming table (Krenn [Abstract]).  One end of the device, preferably a front end of the device from which playing cards may be removed has a structure that extends through an aperture in the gaming table (Krenn [Abstract]).  Krenn disclose wherein the FPGA/DSP hardware correlates the new binary code with stored binary codes and determines the rank and suit of the card (Krenn [0090]).  
Cheats have been around as long as gambling (Taft [p. 1]).  With the advancement of technology, come new methods for cheats to take advantage (Taft [p. 1]).  One such method involves marking playing cards such that cheats are able to discern a card's identity (i.e., rank and suit) from the card back (Taft [p. 1]).  Knowing the rank and suit provides the cheat with a tremendous advantage over the casino (e.g., blackjack) or competing players (e.g., poker) (Taft [p. 1]).  Marking playing cards can take many forms including the use of invisible chemicals viewable through special lenses, the use of chemicals only viewable via electronic means, physical demarcations and anomalies, smudges, etc. (Taft [p. 1]).  Taft teaches a card shuffler and other card-handling devices and card shoe incorporating means for detecting marked cards (Taft [Abstract]).  Taft accomplishes this by illuminating cards by high speed pulses via a light emitter, in sequence, with the wavelengths from 350 nanometers to 1100 nanometers in 10 separate illuminations; this process takes approximately 1/1000 of a second (Taft [pp. 9-10]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the suit and rank determination as taught by Krenn with the method of taking separate illuminations of cards as taught by Taft in order to detect marked cards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715